[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT #114
The defendant, Irwin J. Gordon, moves for summary judgment as to counts four, five and six of the substituted complaint. The substituted complaint was filed on October 13, 1998. The motion for summary judgment was filed on October 21, 1998. The defendant, Hall-Brooke, Inc., filed a request to revise the substituted complaint on October 21, 1998 to which the plaintiff has objected. The request to revise asks that all allegations in counts one, two and three be deleted because they are substantially similar to the allegations previously struck by the court, Skolnick,
Because counts four, five and six incorporate paragraphs one through twenty-one of the first count, the request to revise and objections thereto should be ruled on before the motion for summary judgement is addressed on the merits. Therefore, the motion for summary judgement is denied without prejudice to renew in this or another form, subsequent to the resolution of the request to revise. CT Page 14674
NADEAU, J